PER CURIAM.
In the underlying suit, the plaintiff, the personal representative of a tenant who was murdered, brought an action for negligence against the landlords. The trial court found that the criminal occurrence was unforeseeable and granted final summary judgment in favor of the landlords. A careful review of the record reveals that the evidence presented below, when viewed in the light most favorable to the plaintiff, the non-moving party, creates a question of fact for the jury on the issue of foreseeability. Hall v. Billy Jack’s, Inc., 458 So.2d 760, 762 (Fla. 1984)(“The question of foreseeability is for the trier of fact.”); Hill v. City of N. Miami Beach, 613 So.2d 1356 (Fla. 3d DCA 1993). The trial court erred by granting the defendants’ motion for summary judgment. Fla. R. Civ. P. 1.510.
*1212Accordingly, we reverse and remand for further proceedings consistent with this opinion.